Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document    Page 1 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document    Page 2 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document    Page 3 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document    Page 4 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document    Page 5 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document    Page 6 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document    Page 7 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document    Page 8 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document    Page 9 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 10 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 11 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 12 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 13 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 14 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 15 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 16 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 17 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 18 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 19 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 20 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 21 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 22 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 23 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 24 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 25 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 26 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 27 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 28 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 29 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 30 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 31 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 32 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 33 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 34 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 35 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 36 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 37 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 38 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 39 of 40
Case 1:20-ap-01115-GM   Doc 1 Filed 11/25/20 Entered 11/25/20 11:45:30   Desc
                        Main Document   Page 40 of 40
